MEMORANDUM**
Juan Carlos Hernandez-Baldovinos appeals his 57-month sentence following his guilty plea to the offense of illegal alien found in the United States following deportation in violation of 8 U.S.C. § 1326. We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir. 2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.